Title: [Diary entry: 24 September 1787]
From: Washington, George
To: 

Monday. 24th. Thermometer at 62 in the Morning—70 at Noon and 70 at Night. Wind Westerly with some Clouds. After breakfast I rid to the Plantatns. at the Ferry—Frenchs—Dogue run & Muddy hole. At the first, the hands were getting out Wheat & Rye; and the Plows were putting in Wheat in field No. 6. At the next, 4 plows were putting in Rye in No. 6 and the rest of the hds. grubbing in the New Meadow. At Dogue run the plows were covering Wheat in No. 6 and the other hands employed chiefly in grubbing the Swamp between the upper Meadows. At Muddy hole the Plows were (3 of them) following for Wheat in No. 4—the other people gathering fodder. In the Afternoon Doctr. Stuart, Mrs. Stuart & the Girls returned to Abingdon.